ON REHEARING.
Upon rehearing I am of the opinion the judgment should be reversed without a new trial. *Page 233
George Perch, at the time of his death, was driving his automobile north on Lonyo road at about 12:30 a.m., May 13, 1937. As he approached Lonyo road crossing a train was approaching from the east. The crossing gates were down for the train to pass. While waiting near the crossing gate an automobile driven by Roy Walton approached rapidly and struck Perch's car from behind and drove it through the crossing gate across four tracks of the Michigan Central Railroad Company, a total distance of approximately 92 feet, to a point where the accident occurred. Defendant was operating a passenger train going west consisting of 17 passenger cars together with an engine and tender, all being approximately 1,500 feet in length. There is much testimony as to the time it would take to stop defendant's train and of the time the train took in stopping. Mr. Balicki, who was riding in the automobile with Perch, testified that when the automobile stopped on the fifth track north of the crossing gate the train was 800 feet away. If the automobile stopped when the train was 800 feet away, he had time, on the basis of the train going 45 miles an hour, to leave Perch's car. In the more than 12 seconds which elapsed he did nothing. His testimony is weakened by the cross-examination that he could not tell whether the oncoming train was 1,000, 800, or 100 feet away at the time the automobile stopped.
The towerman says the train was approximately 400 feet away when Walton's car came down the street and struck Perch's car and that the Perch car was still in motion at the time it was hit by defendant's train. There was no application of the brakes by Perch on the automobile while it was crossing these railroad tracks. The automobile was coming from the south. The engineer on the train did not see the automobile but the fireman saw it just before *Page 234 
the locomotive struck it. Balicki testified that although he had 12 seconds, according to his testimony, after the automobile stopped, to leave it, that he had no time, that the train was on top of him, that he gripped the handles of the automobile but had no time to open the door. The accident occurred in the nighttime. There were floodlights lighting the hump east of the crossing which may have lighted to some extent the crossing. Defendant's train was rounding a curve as it approached the crossing. The locomotive headlights were so focused that at a distance of 400 feet from the headlights they had a width of 4 feet-8 1/2 inches, the distance between the rails of defendant's track. The automobile lights at the time the accident occurred were headed north. The locomotive headlights could not light up the track until it had rounded the curve, a distance of approximately 315 feet, so that the lights headed down the track. There is much testimony as to how long it took the train to stop after the accident. There was testimony that by the application of the emergency brakes the train could have been stopped in a distance of 700 to 1,000 feet after the application of the brakes. But the accident had already happened when the fireman, in response to the engineer's inquiry, said the train had hit an automobile.
There is an appreciable length of time which must elapse between the time the engineer knew he had struck the automobile and the application of the brakes, and while the admission is as to the use of emergency brakes, the engineer did not use the emergency brakes because of possible damage to the equipment, of derailing the train, on account of the flattening of the wheels in case of the application of the emergency brake and the possibility of throwing people from their berths on the train, but used a so-called service application of the brakes and brought *Page 235 
the train to a stop about half a train length beyond the crossing.
It is undisputed the engineer did not see the automobile in question. He had no reason to anticipate that an automobile would be on the crossing when the gates were down and he was under no obligation to stop but, on the other hand, had the right of way. In addition to the gates being down, he had whistled for the crossing, the bell was ringing, and the automobiles which stood at the crossing had their headlights on when the automobile in question was driven on the track in front of the oncoming train by an act of a drunken driver now serving time for negligent homicide arising out of the accident.
The accident was not a result of the engineer's failure to see the automobile and to stop the train. He could not have foreseen or anticipated that the accident would happen at this particular crossing. The State has acted for the protection of passengers at railroad crossings and has prescribed the erection of crossing gates for the care and protection of those passengers who might be injured by the want of some protection. The kind and character of the protection that is to be erected at railroad crossings is left to the sound judgment and discretion of the Michigan public service commission and it is based upon the reasonableness of the protection to be afforded and may be in the form of warning signals, bells, or by the erection of crossing gates.
Negligence is the failure to exercise that degree of care which the law imposes for the protection of the interests of those persons likely to be injuriously affected by the want of it, and there is no question but that the erection and maintenance of crossing gates are supposed to be for the protection of those persons likely to be affected by getting on to a railroad crossing. Under the facts, the engineer was not *Page 236 
guilty of any negligence. The accident was caused by the fault of a drunken driver who struck the automobile and pushed it in front of the locomotive. This was the proximate cause of the injury. The court should have directed a verdict for defendant.
Judgment reversed, with costs.
BUSHNELL, C.J., and POTTER CHANDLER, and BUTZEL, JJ., concurred with WIEST, J.